DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by David Kim on 2/9/21. 


1. (currently amended) A method for determining a concentration of a target analyte in a sample of bodily fluid, comprising:
providing the sample of bodily fluid,
providing an internal standard solution including a mixture of components comprising a plurality of isotopes of the target analyte, wherein a concentration of each isotope is unknown,
adding the internal standard solution, wherein the concentration of each isotope is unknown, to the sample of bodily fluid to create a working solution,
analyzing the working solution by means of a mass spectrometer to identify a plurality of signal intensities associated with the concentration of each isotope of the working solution,
creating a sample function curve based on the plurality of signal intensities, wherein the signal intensities define arbitrary units,
transferring an analyte signal into a corresponding arbitrary analyte unit by means of the sample function curve, and
transferring the arbitrary analyte unit into the concentration of the target analyte in the sample of bodily fluid by means of a standardization function representing a curve of concentrations depending on the arbitrary units.


15. (currently amended) A method for determining a concentration of a target analyte in a sample of bodily fluid, comprising:

providing an internal standard solution including a mixture of a plurality of isotopes of the target analyte, wherein a concentration of each isotope is unknown;
adding the internal standard solution, wherein the concentration of each isotope is unknown, to the plurality of patient samples to create a plurality of spiked samples;
analyzing the plurality of spiked samples by means of a mass spectrometer to identify a first plurality of signal intensities associated with the concentration of each isotope of the plurality of spiked samples;
associating the first plurality of signal intensities with a plurality of arbitrary units that express a relation among the first plurality of signal intensities;
using the first plurality of signal intensities and the plurality of arbitrary units to create a standardization function representing a curve of concentrations depending on the plurality of arbitrary units;
adding the internal standard solution, wherein the concentration of each isotope is unknown, to the sample of bodily fluid to create a working solution, wherein the concentration of the target analyte in the sample of bodily fluid is to be determined;
analyzing the working solution by means of the mass spectrometer to identify a second plurality of signal intensities associated with the concentration of each isotope of the working solution and an analyte signal associated with the sample of bodily fluid;
creating a sample function curve based on the second plurality of signal intensities and the plurality of arbitrary units; 
using the sample function curve to determine an arbitrary analyte unit corresponding to the analyte signal; and
using the standardization function to determine a value corresponding to the arbitrary analyte unit, wherein the value is representative of the concentration of the target analyte in the sample of bodily fluid.


Allowable Subject Matter
	Claims 1-15 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of determining the concentration of a target analyte comprising the internal sample solution and the target analyte, both of which the concentration of each isotope is unknown, in combination with the use of the sample function curves over arbitrary units, and transferring from signal, to arbitrary unit, to concentration, based on the concentration standardization function; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claim(s) 4-10 and 12-14, previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 4-10 and 12-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 15 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 2-14, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881